DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close to midway the handle must extend in order to meet this limitation. For this reason the scope of claim 6 is indefinite. For the purpose of examination it is assumed that a handle that extends over a middle of space between latches is considered located about midway between latches.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1).
Regarding claim 1, Schneider discloses an outdoor storage container (Fig. 9) comprising, a housing (14/16) constructed from a rigid polymeric material (Abstract, Paragraph 0027), the housing including an internal compartment bounded by a upper wall, a lower wall, first and second side walls, and a rear wall, the upper wall, lower wall, first and second walls all joined with a first sealing flange (noting the portion to which 156 is attached) that extends around the internal compartment (Figs. 1-10), the rear wall including a first outwardly extending leg and a second outwardly extending leg (Fig. 7, 64/66) disposed on opposite sides of a bisecting plane that divides the housing into first and second side portions, the first and second outwardly extending legs each configured to stabilize the housing adjacent an exterior of a generally vertical support (Fig. 9), a closure panel secured to the housing with a first hinge (noting one instance of 

 Bridgeforth teaches the ability to have a container including that the storage insert (1) includes a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Bridgeforth and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location.
Regarding claim 4, modified Schneider discloses a pack flange (70) extending from at least one of the closure panel and the housing, the pack flange defining a pack strap aperture sized to receive a pack strap therethrough (noting connections 82 and 80 of the pack strap) so that the pack strap can be configured to engage at least one of a wearer’s shoulders and support the storage container therefrom so that the storage container can be carried to a particular generally vertical support.
Regarding claim 5, modified Schneider discloses a handle (18) extending from at least one of the closure panel and the housing, the handle defining a hand aperture through which a hand can be placed, a grip surface adjacent the hand aperture, and 
Regarding claim 6, modified Schneider discloses the handle (18) extends from the second side portion and is located about midway between the first latch (26) and a second latch (28).
Regarding claim 7, modified Schneider discloses the lock flange is located between the handle and at least one of the first latch and the second latch adjacent the second side portion (noting paragraph 0029 where Schneider discusses including additional latches, whereby in a longer device having additional latches placed above 26 and below 28, the lock flange of 28 would be placed between the handle and at least one other latch).
Regarding claim 8, modified Schneider discloses the internal compartment is void of any image capturing device (noting the inclusion of a camera is optional), wherein the upper wall includes an upper portion (114) that projects above the closure panel.
Claims 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) as applied to claim 1 above, and further in view of Billings et al. (US 2013/0237328 A1)(Billings).
Regarding claims 2-3 and 12, modified Schneider does not specifically disclose wherein the first hinge includes a torque element operable in a hold open mode in which the first hinge exerts a force on the closure panel to selectively retain the closure panel 
Billings teaches the ability to have a hinge element including a torque element operable in a hold open mode in which the first hinge exerts a force on a closure panel to selectively retain the closure panel in an open mode (noting the operation of the hinge as disclosed in the Abstract), such that the internal compartment is accessible the torque element includes a first hub (20) rotatably disposed inside a second hub (30), the first hub and second hub including a plurality of corresponding ridges (23) and grooves (31) that are selectively internestable within one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Billings and include a similar torque element in order to allow for a more controlled opening and closing of the device as well as a holding force in certain positions thereby preventing the hinge from rotating in an unintentional way or to have the device close accidently or swing open further than intended.
Modified Schneider does not specifically disclose the hinge can hold the device open when the closure panel is subjected to winds of at least 10 mph blowing directly on the closure panel. It would have been obvious to one having ordinary skill in the art to take the device and structure the hinge relative to the size and weight of the closing .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) as applied to claim 8 above, and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 9, modified Bridgeforth does not specifically disclose a display mounted to the upper portion, wherein the display is configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches the ability to have a storage compartment including a display configured to display a time and coupled to the storage device (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.
To the degree that modified Bridgeforth does not specifically disclose the display is mounted to the upper portion, placing the display on the upper portion would require a .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) as applied to claim 1 above, and further in view of Washington (US 6,254,251 B1).
Regarding claim 10, Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US  as applied to claim 10 above, and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 11, Modified Schneider does not specifically disclose a display joined with the housing and visible adjacent at least one of the upper wall, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment, wherein the display is in communication with a power source and configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches a display joined with the housing and visible from external of the device, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment (Fig. 1), wherein the display is in communication with a power source (Abstract) and configured to display at least one of time (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) and Billings et al. (US 2013/0237328 A1)(Billings) as applied to claim  above, and further in view of Parris et al. (US 8,397,310 B2)(Parris) and Washington (US 6,254,251 B1).
Regarding claim 13, modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.
Modified Schneider does not specifically disclose a display mounted to the housing, wherein the display is configured to display at least one of time, temperature, wind direction and barometric pressure to a user while the closure panel is in at least one of the open mode and the closed mode.
Parris teaches the ability to have a storage compartment including a display configured to display a time and coupled to the storage device (Col. 19; Ll. 65-67) and is 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Washington (US 6,254,251 B1), Parris et al. (US 8,397,310 B2)(Parris), and Billings et al. (US 20130237328 A1)(Billings).
Regarding claim 14, Schneider discloses an outdoor storage container (Fig. 1) comprising, a housing (10) constructed from a rigid polymeric material (Abstract, Paragraph 0027), the housing including an internal compartment bounded by a upper wall, a lower wall, first and second side walls, and a rear wall, the upper wall, lower wall, first and second walls (Fig. 10) all joined with a first sealing flange (noting the flange that supports 156) that extends around the internal compartment, the rear wall including a first outwardly extending leg and a second outwardly extending leg (64/66) disposed on opposite sides of a bisecting plane that divides the housing into first and second side portions (Fig. 7), the first and second outwardly extending legs each configured to engage an exterior of a generally vertical support and to selectively hold the rear wall a distance away from the generally vertical support (Fig. 9), a closure panel (14) secured 
Schneider does not specifically disclose the storage insert disposed in the internal compartment and comprising a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pockets.
Bridgeforth teaches the ability to have a container including that the storage insert (1) includes a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Bridgeforth and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location.
Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.
Modified Schneider does not specifically disclose a display joined with the housing and visible adjacent at least one of the upper wall, the lower wall and the first and second side walls, the display in communication with a power source and configured to display at least one of time, temperature, wind direction and barometric pressure to a user; and
Parris teaches a display joined with the housing and visible from external of the device, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment (Fig. 1), wherein the display is in communication with a power source (Abstract) and configured to display at least one of time (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.

Billings teaches the ability to have a hinge element including a torque element operable in a hold open mode in which the first hinge exerts a force on a closure panel to selectively retain the closure panel in an open mode (noting the operation of the hinge as disclosed in the Abstract), such that the internal compartment is accessible the torque element includes a first hub (20) rotatably disposed inside a second hub (30), the first hub and second hub including a plurality of corresponding ridges (23) and grooves (31) that are selectively internestable within one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Billings and include a similar torque element in order to allow for a more controlled opening and closing of the device as well as a holding force in certain positions thereby preventing the hinge from rotating in an unintentional way or to have the device close accidently or swing open further than intended.
Regarding claim 15, modified Schneider discloses a pack flange (70) extending from at least one of the closure panel and the housing, the pack flange defining a pack strap aperture sized to receive a pack strap (noting pack strap connection portions 82 and 80) therethrough so that the pack strap can be configured to engage a wearer and support the storage container therefrom so that the storage container can be carried to a particular site (Fig. 2).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Washington (US 6,254,251 B1), Parris et al. (US 8,397,310 B2)(Parris), and Billings et al. (US 2013/0237328 A1)(Billings) as applied to claim 15 above, and further in view of Seiders et al. (US 2018/0354687 A1)(Seiders).
Regarding claim 16, modified Schneider discloses the outwardly extending legs from the back side located near the first and second side of the device, Schneider does not specifically disclose a third outwardly extending leg and a fourth outwardly extending leg, both extending from the rear wall and disposed on opposite sides of the bisecting plane, the third and fourth outwardly extending legs each configured to engage an exterior of the generally vertical support and to selectively hold the rear wall a distance away from the generally vertical support, the third outwardly extending leg located below the first outwardly extending leg and the display, the fourth outwardly extending leg located below the second outwardly extending leg and the display.
Seiders teaches the ability to have four outwardly extending legs (22) located near corners of a back side, and disposed on opposite sides of a bisecting plane, the third and fourth outwardly extending legs each configured to engage an exterior of a generally vertical support and to selectively hold the rear wall a distance away from the generally vertical support, the third outwardly extending leg located below the first outwardly extending leg, the fourth outwardly extending leg located below the second outwardly extending leg (Fig. 2A).

Regarding claim 17, modified Schneider discloses wherein the lock flange (28) is joined with the closure panel (Fig. 1), wherein the cable flange (108) is joined with at least one of the rear wall (Fig. 2) and the first and second side walls, wherein the pack flange (70) is joined with at least one of the rear wall and the first and second side walls, wherein the first and second retention strap holders (88/90) are joined with at least one of the rear wall and the first and second side walls.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) and Seiders et al. (US 2018/0354687 A1)(Seiders).
Regarding claim 18, Schneider discloses an outdoor storage container (Fig. 1) comprising, a housing constructed from a rigid polymeric material (Abstract, Paragraph 0027), the housing including an internal compartment bounded by a upper wall, a lower wall, first and second side walls, and a rear wall (Fig. 10), the rear wall including a pair of outwardly extending legs (64/66) configured to stabilize the housing adjacent an 
Modified Schneider does not specifically disclose the rear wall including a plurality of upper and lower outwardly extending legs configured to stabilize the housing adjacent an exterior of a generally vertical support.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and include a first, second, third, and fourth outwardly extending legs similar to that of Seiders, located near upper and lower side portions in order to allow the feet to contact a surface and thereby allowing the feet to have different material characteristics than the rest of the case. Such a change would allow the user to include rubbery or anti-skid feet thereby allowing the device to more securely mount to the vertical support. 
Schneider does not specifically disclose a storage insert disposed in the internal compartment (172) and comprising a plurality of pockets, each with an opening and each configured to store an item placed in a pocket.
Bridgeforth teaches the ability to have a container including that the storage insert (1) includes a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Bridgeforth and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) and Seiders et al. (US 2018/0354687 A1)(Seiders) as applied to claim 18 above and further in view of Washington (US 6,254,251 B1).
Regarding claim 19, modified Schneider discloses a handle (18) extending from at least one of the closure panel and the housing, the handle defining a hand aperture through which a hand can be placed (noting the space under the handle 18), a grip surface (noting the outer surface of the handle) adjacent the hand aperture, and a connection support (noting the upper and lower ends connected to the case) projecting from the at least one of a closure panel and the housing, the handle extending from the second side portion.
Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1) and Seiders et al. (US 2018/0354687 A1)(Seiders) as applied to claim 18 above and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 20, Modified Schneider does not specifically disclose a display joined with the housing and visible adjacent at least one of the upper wall, the lower wall and the first and second side walls, the display in communication with a power source and configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches a display joined with the housing and visible from external of the device, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment (Fig. 1), wherein the display is in communication with a power source (Abstract) and configured to display at least one of time (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take modified the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.T./           Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734